Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	This communication office action is in response to the filing of Patent Application 17001647 on 8/24/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 states the end user device of claim 1. Claim 1 is an apparatus claim therefore this is improper preamble and should be corrected.
------
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112 as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No.16291343, 15207172, 14516303, 11116783, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Regarding claim 5, the independently requestable is not adequately supported nor enabled by the original disclosure of the parent cases.
Regarding claim 9, the separately-identifiable is not adequately supported nor enabled by the original disclosure of the parent cases.
Regarding claim 11, the separately-identifiable is not adequately supported nor enabled by the original disclosure of the parent cases.
Regarding claim 12, the mobile computing device is not adequately supported nor enabled by the original disclosure of the parent cases.
Regarding claim 16, the independently requestable is not adequately supported nor enabled by the original disclosure of the parent cases.


Regarding claim 18, the separately-identifiable device is not adequately supported nor enabled by the original disclosure of the parent cases.
	Accordingly, claims 5, 9, 11, 12, 16, 17, 18 are not entitled to the benefit of the prior application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 14-17, 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klements  (U.S. Patent App Pub 20030236906) in view Radford (U.S. Patent App Pub 20020144276).

	Regarding claim 14,
(See paragraphs 28-29, 34, 26, Klements teaches encoding different copies of a file at different bitrates for same playback)
making successive determinations by the end user device to shift the playback quality to achieve continuous playback of the video using the streamlets of the highest quality copy determined sustainable at that time; and (See paragraphs 39, 43, 45,, Klements teaches making successive determination to upshift and downshift data content quality based on sustainability)
presenting the video by playing back the requested media streamlets on the end user device in order of ascending playback time. (See paragraphs 34, 39, 43, Klements teaches presenting the video to the user devices for playback continued)
Klements  does not explicitly teach but Radford teaches requesting, by the end user device, a plurality of sequential streamlets of one of the copies from the server based on playback times of the streamlets wherein multiple different copies of the video encoded at different bit rates are stored as multiple sets of streamlets on the server. (See paragraphs 24-26, 28-29, Radford  teaches “The methods of the invention can be used with more quality levels or with fewer quality levels. In the example shown in FIG. 1, three threshold values y, q, and z are used to select content quality appropriate for connection speed (x). If the connection speed is lower than threshold y and greater than threshold q, the data is delivered as a low quality slide show 140. If the connection speed is less than threshold q, the data is delivered as an audio file 145. If the connection speed is greater than threshold z and threshold y, then content is delivered as a high-quality streaming video file 150. If the connection speed is less than threshold z, but greater than threshold y, then the data is provided as a low-quality streaming video file 155.”)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have known to combine the teachings of Radford with Klements  because both deal with streaming of media content. The advantage of incorporating the above limitations of Radford into Klements  is that Radford allows the active control of the quality of video being delivered, without reinitiating content delivery from beginning of content file, therefore making the overall system more robust and efficient. (See paragraphs 6-7, Radford)

	Regarding claim 15,
Klements  and Radford teach the method of claim 14 wherein the making of the successive determinations to shift comprises upshifting to a higher quality one of the different copies when the at least one factor is greater than a first threshold and downshifting to a lower quality one of the different copies when the at least one factor is  (See paragraphs 45-46, 98 Klements teaches upshifting when the bandwidth increases and downshift when it decreases)

	Regarding claim 16,
Klements  and Radford teach the method of claim 15 wherein each of the streamlets of each of the different copies is independently requestable and playable by the end user device. (See paragraphs 44-45 Klements teaches upshifting when the bandwidth increases and downshift when it decreases and requesting individual streamlets based on qos)

	Regarding claim 17,
Klements  and Radford teach the method of claim 14 wherein each of the streamlets in each of the plurality of different copies is a separately-identifiable portion of one or more files stored by the video server. (See paragraphs 45-46 Klements teaches the copies of the files are stored on the server in individual files)

	Regarding claim 19,
Klements  and Radford teach the method of claim 14, wherein the video captures a live event, and wherein the streamlets of the different copies are available to the end user device while the live event is occurring. (See paragraphs 3, 44-45 Klements portions of video files on the server while the stream is happening)

	Regarding claim 20,
 (See paragraphs 44-45 Klements teaches monitor bandwidth which is a factor used to determine adaptation)


Claims 1-13, 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klements  (U.S. Patent App Pub 20030236906) in view Radford (U.S. Patent App Pub 20020144276) of Lango (U.S. Patent App 7478164).

	Regarding claim 1, 
Klements teaches an apparatus for rendering a video that is adaptively received as a digital stream from a video server over a network, the apparatus comprising: a media player operating on the apparatus, wherein the media player is configured to stream the video from the video server over the network, wherein the video server stores multiple different copies of the video encoded at different bit rates as multiple sets of streamlets, wherein each of the streamlets yields a different portion of the video on playback, wherein the streamlets across the different copies yield the same portions of the video on playback, and wherein the streamlets in the different copies are aligned in time such that the streamlets that play back the same portion of the video for the different copies each begin at the same playback time in relation to the beginning of the video, and wherein the media player streams the video by: (See paragraphs 28-29, 34, 26, Klements teaches encoding different copies of a file at different bitrates for same playback)
(See paragraphs 39, 43, 45,, Klements teaches making successive determination to upshift and downshift data content quality based on sustainability)
presenting the video for playback by providing the requested streamlets in order of ascending start time. (See paragraphs 34, 39, 43, Klements teaches presenting the video to the user devices for playback continued)
Klements does not explicitly teach but Radford teaches requesting sequential streamlets of one of the copies from the video server according to the playback times of the streamlets, wherein the sequential streamlets are selected by the media player from the based upon successive determinations to shift the playback quality to a higher or lower quality one of the different copies of the video; (See paragraphs 24-26, 28-29, Radford  teaches “The methods of the invention can be used with more quality levels or with fewer quality levels. In the example shown in FIG. 1, three threshold values y, q, and z are used to select content quality appropriate for connection speed (x). If the connection speed is lower than threshold y and greater than threshold q, the data is delivered as a low quality slide show 140. If the connection speed is less than threshold q, the data is delivered as an audio file 145. If the connection speed is greater than threshold z and threshold y, then content is delivered as a high-quality streaming video file 150. If the connection speed is less than threshold z, but greater than threshold y, then the data is provided as a low-quality streaming video file 155.”)
 into Klements is that Radford allows the active control of the quality of video being delivered, without reinitiating content delivery from beginning of content file, therefore making the overall system more robust and efficient. (See paragraphs 6-7, Radford)
Klements and Radford do not explicitly teach but Lango teaches wherein the media player is configured to stream the video from the video server via at least one transmission control protocol (TCP) connection over the network.(See column 4 lines 15-60, Lango teaches “   For this embodiment, the streaming media traffic is received by media cache 20 from specific ports. In specific embodiments, for RealNetworks RealSystem streaming media, media cache 20 receives streaming media via TCP on port 554; for QuickTime (RTSP) streaming media, media cache 20 receives streaming media via TCP on port 554 and/or via UDP on port 2001; for Microsoft Media Streaming (MMS) streaming media, media cache 20 receives streaming media data via TCP on port 1755; and for HTTP streaming media, media cache 20 receives streaming media data via TCP on port 80, or the like. In other embodiments, other ports for the streaming media may also be used.”)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have known to combine the teachings of Lango with Klements and Radford because both deal with streaming of media content. The advantage of incorporating the above limitations of Lango into Klements and Radford is that Lango (See column 1, Lango)

	Regarding claim 2,
Klements, Radford and Lango teach the apparatus of claim 1 wherein the media player repeatedly generates a factor relating to the performance of the network that is indicative of an ability to sustain the streaming of the video, and wherein the adapting of the successive determinations occurs based upon the factor. (See paragraphs 45-46, 98 Klements teaches upshifting when the bandwidth increases and downshift when it decreases based on network factors)

	Regarding claim 3,
Klements, Radford and Lango teach the apparatus of claim 1, wherein each streamlet is a portion of a content file maintained by the video server that provides one of the copies of the video. (See paragraphs 45-46 Klements teaches the copies of the files are stored on the server in individual files)

	Regarding claim 4,
Klements, Radford and Lango teach the apparatus of claim 1.
 (See column 4 lines 15-53, Lango teaches  http get request for the files on the server) See motivation to combine for claim 1.

	Regarding claim 5,
Klements, Radford and Lango teach the apparatus of claim 1 wherein each of the streamlets of each of the different copies is independently requestable and playable by the apparatus. (See paragraphs 44-45 Klements teaches upshifting when the bandwidth increases and downshift when it decreases and requesting individual streamlets based on qos)

	Regarding claim 6,
Klements, Radford and Lango teach the apparatus of claim 4.
Lango further teaches wherein the requesting of the sequential streamlets comprises the end user device transmitting hypertext transport protocol (HTTP) GET requests for selected streamlets. (See column 4 lines 15-53, Lango teaches  http client request for the files on the server) See motivation to combine for claim 1.

	Regarding claim 7,
(See paragraphs 45-46 Klements teaches the copies of the files are stored on the server in individual files)

	Regarding claim 8,
Klements, Radford and Lango teach the apparatus of claim 1 wherein the media player upshifts to a higher quality one of the different copies when the factor is greater than a first threshold and downshifts to a lower quality one of the different copies when the factor is less than a second threshold. See paragraphs 44-45 Klements teaches monitor bandwidth which is a factor used to determine adaptation)

	Regarding claim 9,
Klements, Radford and Lango teach the apparatus of claim 1.
Lango further teaches wherein the requesting the sequential streamlets comprises the apparatus transmitting hypertext transport protocol (HTTP) GET requests for selected streamlets, and wherein each of the HTTP GET requests identifies a separately-identifiable portion of the one or more files that corresponds to the requested streamlet. (See column 4 lines 15-53, Lango teaches  http get request for the files on the server) See motivation to combine for claim 1.

	Regarding claim 10,
 See paragraphs 44-45 Klements teaches monitor bandwidth which is a factor used to determine adaptation and upshifting when needed and downshifting when needed quality wise)

	Regarding claim 11,
Klements, Radford and Lango teach the end user device of claim 1 wherein each of the streamlets in each of the plurality of different copies is a separately-identifiable portion of one or more files stored by the video server. (See paragraphs 45-46 Klements teaches the copies of the files are stored on the server in individual files)

	Regarding claim 12,
Klements, Radford and Lango teach the apparatus of claim 1.
Radford further teaches wherein the apparatus is a mobile computing device comprising a processor and a non-transitory data storage. (See paragraphs 16-17, Radford teaches a client can be a mobile phone with memory and storage) See motivation to combine for claim 1.

	Regarding claim 13,
Klements, Radford and Lango teach the apparatus of claim 1.
(See column 4 lines 15-53, Lango teaches multiple tcp connections can be used to stream content). See motivation to combine for claim 1.

	Regarding claim 18,	
Klements, Radford teach the method of claim 17.
Klements and Radford do not explicitly teach but Lango teaches wherein the requesting of the sequential streamlets comprises the end user device transmitting hypertext transport protocol (HTTP) GET requests for selected streamlets, and wherein each of the HTTP GET requests identifies the separately-identifiable portion of the one or more files that corresponds to the requested streamlet. (See column 4 lines 15-53, Lango teaches  http get request for the files on the server)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have known to combine the teachings of Lango with Klements and Radford because both deal with streaming of media content. The advantage of incorporating the above limitations of Lango into Klements and Radford is that Lango teaches protocol independent caching subsystem delivers the streaming media data to the client system according to the streaming media protocol and to control a pace of delivery of the streaming media data to the client, thus providing an efficient retrieval of streaming media data by receiving streaming media data, and storing the data in the (See column 1, Lango)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of United States Patent 8868772.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claims contain every element of the instant application and as such is encompassed by the claims of this instant application. Claims 1-20 of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting.  A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. (In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art 

Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of United States Patent 9407564.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claims contain every element of the instant application and as such is encompassed by the claims of this instant application. Claims 1-16 of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting.  A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. (In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness type double patenting where a patent application claim to a genus 

15.  Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of United States Patent 10225304.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claims contain every element of the instant application and as such is encompassed by the claims of this instant application. Claims 1-20 of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting.  A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. (In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus); ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the 

15.  Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of United States Patent 10757156.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claims contain every element of the instant application and as such is encompassed by the claims of this instant application. Claims 1-18 of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting.  A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. (In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus); ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001) (Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)); In 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form. 
1. Amini, U.S. Patent 7526565, teaches a video stream is conditioned by creating multiple versions of the video frames. The conditioned stream versions are packaged into a file on a disk and meta data is attached, so that a streaming server determines most appropriate packaged version, to target current observed running conditions.
2. Kalra U.S. patent 5953506, teaches a video stream is conditioned by creating multiple versions of the video frames. The conditioned stream versions are packaged into a file on a disk and meta data is attached, so that a streaming server determines most appropriate packaged version, to target current observed running conditions.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NINOS DONABED/
Primary Examiner, Art Unit 2444